United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1860
                                    ___________

Victor Thulley,                       *
                                      *
             Petitioner,              *
                                      * On Petition for Review of an
       v.                             * Order of the Board of
                                      * Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                              Submitted: March 16, 2006
                                 Filed: June 23, 2006
                                  ___________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      Victor Thulley, a citizen of Sierra Leone, petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed the decision of an immigration
judge (IJ) denying asylum, withholding of removal, relief under the Convention
Against Torture (CAT), and voluntary departure.1 Having carefully reviewed the
record, we deny the petition.

      1
       The BIA adopted, affirmed, and added to the decision of the IJ. The BIA's
order, including the IJ's findings and reasoning adopted by the BIA, is the final
agency determination for purposes of judicial review. Fofanah v. Gonzales, 447 F.3d
1037, 1040 (8th Cir. 2006).
       The IJ denied Thulley's application for asylum, concluding that Thulley failed
to present credible evidence to meet his burden of proving that he filed the
application within one year of arriving in the United States. We have no jurisdiction
to review the administrative determination that Thulley's application was untimely.
See 8 U.S.C. § 1158(a)(3); Somakoko v. Gonzales, 399 F.3d 882, 883 (8th Cir.
2005).2

       We review the BIA's denial of Thulley's requests for withholding of removal
and protection under the CAT to determine whether the decision is supported by
substantial evidence on the record as a whole. See Hassan v. Ashcroft, 388 F.3d 661,
665 (8th Cir. 2004). We conclude that the BIA's finding that Thulley is not eligible
for withholding of removal because he failed to establish either past persecution or
a well-founded fear of future persecution is supported by substantial evidence. See
Al Tawm v. Ashcroft, 363 F.3d 740, 744 (8th Cir. 2004) (discussing standards for
withholding of removal); Gemechu v. Ashcroft, 387 F.3d 944, 947–48 (8th Cir. 2004)
(ruling that IJ's credibility findings are entitled to deference if they are supported by
a specific, cogent reason).3 Similarly, we see no basis in the record for relief under
the CAT. See Habtemicael v. Ashcroft, 370 F.3d 774, 780–82 (8th Cir. 2004)
(discussing standards for relief under the CAT).




      2
        Thulley asks us to follow the Sixth Circuit and hold that the Attorney
General's timeliness ruling may be reviewed for legal or constitutional error. A
similar request was made in Somakoko, 399 F.3d at 883. Like the Court in
Somakoko, "we need not decide the troubling question whether relief from an
untimeliness ruling may ever be granted" because, although Thulley alleged legal
errors, he failed to demonstrate that legal errors were made. Id.
      3
       Thulley's argument that the IJ erred in not subjecting his passport and other
documents to a forensic examination to determine authenticity is without merit.
Thulley submitted his documents to the IJ nearly ten months late and never requested
a forensic examination.

                                          -2-
      Finally, we have no jurisdiction to review the IJ's decision denying Thulley's
request for voluntary departure. See Fofanah, 447 F.3d at 1041.

      Accordingly, we deny the petition.
                     ______________________________




                                        -3-